DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent Pub. No. 2014/0145338, from hereinafter “Fujii”) in view of Kikuchi (U.S. Patent Pub. No. 2015/0137357).
Regarding Claim 1, Fujii in Fig. 1-6 teaches a light detecting device (600), comprising: a first substrate (40) including a plurality of pixels (35) in a pixel array and a first wiring layer, wherein the first wiring layer includes a first electrode (7) and a second (dummy) electrode (8); a second substrate (30) including a signal processing region (34) and a second wiring layer, wherein the plurality of pixels outputs a plurality of pixel signals to the signal processing region, wherein the second wiring layer includes a third electrode (4) and a fourth (dummy) electrode (5), wherein the first electrode is bonded to the third electrode, wherein the first electrode is electrically connected to the pixel array, wherein the third electrode is electrically connected to the signal processing circuit, wherein the second electrode is bonded to the fourth electrode; and wherein the second electrode and the fourth electrode are electrically connected to a potential that is different from the plurality of pixel signals, wherein the second electrode is the closest electrode to an end of the first wiring layer, and wherein the fourth electrode is the closest electrode to an end of the second wiring layer (¶’s 0076-0083, describing light detecting device and ¶’s 0046-0053 providing more details of bonding between two substrates comprising the electrodes). 
While, Fujii does teach that some of the second and fourth electrodes are disposed outside of the pixel array and closest to an end of their respective wiring layers, Fujii fails to specifically teach wherein the second electrode and the fourth electrodes are disposed outside of the pixel array and are also first and second guard rings. 
Kikuchi in Fig. 1-3 teaches a similar device comprising first and second substrates (20a-b) having first and second wiring layers wherein the first and second wiring layers include first and third electrodes (4a-b) and second and fourth electrodes (guard rings 6a-b) respectively, wherein the first and third electrodes are joined together, wherein the second and fourth electrodes (guard rings) are joined together, wherein the second electrode and the fourth electrode are disposed outside of the pixel array, and also wherein the second electrode is the closest electrode to an end of the first wiring layer and the fourth electrode is the closest electrode to an end of the second wiring layer (¶’s 0045-0064).
In view of the teachings of Kikuchi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fujii to include wherein the second and fourth electrodes are arranged outside the pixel array and  are specifically first and second guard rings because guard rings or dummy rings are well-known in the art to provide device protection by sealing and preventing interference as well as, in this case, help with bonding the two substrates together. Furthermore including these electrodes outside of the pixel array and closest to an end of their respective wiring layers is an obvious choice if they are functioning as guard rings so that they protect the edges and won’t interfere with the light being detected. 
Regarding Claim 2, Fujii teaches wherein the first substrate further includes a first via (13/23; ¶ 0051 and 0073-0075).
Regarding Claim 3, Fujii teaches wherein the first via is electrically connected to the second electrode (Fig. 5, 0073-0075). 
Regarding Claim 4, Fujii teaches wherein the second electrode is electrically connected to a grounding conductor (Fig. 5, ¶’s 0073-0075).
Regarding Claim 5, Fujii teaches wherein the first substrate is mechanically bonded to the second substrate (Fig. 6).
Regarding Claim 6, Fujii teaches wherein the signal processing region is configured to perform processing of the pixel signals (¶ 0079-0082).
Regarding Claim 9-10, as in the combination above, Kikuchi teaches wherein the second electrode is a linear metal layer arranged on an outside of the first electrode and wherein the fourth electrode is a linear metal layer arranged on an outside of the third electrode (Fig. 1-3, guard ring electrodes 6). 
Regarding Claim 11, Fujii and Kikuchi teaches wherein the second electrode, the first electrode, the fourth electrode, and the third electrode are formed from copper (¶’s 0048-0051 and 0053-0054, respectively). 
Regarding Claims 12-13, Fujii teaches wherein the first substrate further includes a first insulating layer (6), wherein the second electrode, the first electrode, and the first insulating layer form portions of a bonding surface of the first substrate and wherein the second substrate further includes a second insulating layer (3), wherein the fourth electrode, the third electrode, and the second insulating layer form portions of a bonding surface of the second substrate (¶ 0048-0051). 
Regarding Claim 14, Fujii teaches wherein the bonding surface of the first substrate and the bonding surface of the second substrate are bonded together (Fig. 1-6).
Regarding Claim 15, Fujii teaches wherein the first electrode is embedded in the first insulating layer, and wherein the third electrode is embedded in the second insulating layer (Fig. 1-6; ¶’s 0048-0051). 
Regarding Claim 16, as in the combination above, Fujii teaches wherein at least a portion of the first insulating layer between the first electrode and the second electrode and at least a portion of the second insulating layer between the third electrode and the fourth electrode are bonded together (Fig. 1-6). 
Regarding Claim 17, as in the combination above, Fujii and Kikuchi teach wherein the first guard ring and the second guard ring have a same width (Fig. 1-6 and Fig. 1-3, respectively). 
Regarding Claim 18, Fujii teaches wherein the first substrate includes a plurality of wiring layers (Fig. 6; ¶ 0080). 
Regarding Claim 19, Fujii teaches wherein a plurality of vias and the plurality of wiring layers connect the pixels to the processing region (Fig. 6). 
Regarding Claim 20, Fujii in Fig. 1-6 teaches an imaging device (600), comprising: a light detecting device, including: a first substrate (40) including a plurality of pixels in a pixel array and a first wiring layer, wherein the first wiring layer includes a first electrode (7) and a second (dummy) electrode (8); a second substrate (30) including a signal processing region (34) and a second wiring layer, wherein the plurality of pixels (35) outputs a plurality of pixel signals to the signal processing region, wherein the second wiring layer includes a third electrode (4) and a fourth (dummy) electrode (5), wherein the first electrode is bonded to the third electrode, wherein the first electrode is electrically connected to the pixel array, wherein the third electrode is electrically connected to the signal processing circuit, wherein the second electrode is bonded to the fourth electrode, wherein the second electrode and the fourth electrode are electrically connected to a potential that is different from the plurality of pixel signals; wherein the second electrode is the closest electrode to an end of the first wiring layer; wherein the fourth electrode is the closest electrode to an end of the second wiring layer; a plurality of microlenses (37), wherein at least one microlens is provided for each pixel in the plurality of pixels; and  a plurality of color filters (36), wherein the color filters are between the microlenses and the pixels (¶’s 0076-0083, describing light detecting device and ¶’s 0046-0053 providing more details of bonding between two substrates comprising the electrodes). 
While, Fujii does teach that some of the second and fourth electrodes are disposed outside of the pixel array and closest to an end of their respective wiring layers, Fujii fails to specifically teach wherein the second electrode and the fourth electrodes are disposed outside of the pixel array and are also first and second guard rings. 
Kikuchi in Fig. 1-3 teaches a similar device comprising first and second substrates (20a-b) having first and second wiring layers wherein the first and second wiring layers include first and third electrodes (4a-b) and second and fourth electrodes (guard rings 6a-b) respectively, wherein the first and third electrodes are joined together, wherein the second and fourth electrodes (guard rings) are joined together, wherein the second electrode and the fourth electrode are disposed outside of the pixel array, and also wherein the second electrode is the closest electrode to an end of the first wiring layer and the fourth electrode is the closest electrode to an end of the second wiring layer (¶’s 0045-0064).
In view of the teachings of Kikuchi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fujii to include wherein the second and fourth electrodes are arranged outside the pixel array and  are specifically first and second guard rings because guard rings or dummy rings are well-known in the art to provide device protection by sealing and preventing interference as well as, in this case, help with bonding the two substrates together. Furthermore, including these electrodes outside of the pixel array and closest to an end of their respective wiring layers is an obvious choice if they are functioning as guard rings so that they protect the edges and won’t interfere with the light being detected. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Kikuchi above, in further view of Ahn et al. (U.S. Patent Pub. No. 2015/0155323, from hereinafter “Ahn”)..
Regarding Claims 7-8, Fujii is silent with regards to teaching wherein the processing includes analog to digital conversion of the pixel signals and wherein the signal processing region is configured to generate control signals for the pixels.
Ahn teaches a similar device comprising a first substrate (10) including image sensor and a second substrate (20) including a signal processing region wherein the processing carried out by the processing region includes analog to digital conversion of the image sensor signals and wherein the signal processing region is configured to generate control signals for the image sensor (¶ 0023). 
In view of the teachings of Ahn, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fujii to include wherein the processing includes analog to digital conversion of the pixel signals and wherein the signal processing region is configured to generate control signals for the pixels because these are commonly known processes that need to be carried out by a processing region comprising transistors and other circuits in order to operate the pixel region and detect the images received.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 30, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894